Epes, J.,
dissenting:
This case has given me some trouble. My original impression was that this case would have to be reversed, because the accused was not present when the instructions asked for by his counsel were refused. After hearing the argument I thought, perhaps, I was mistaken about this. But after more mature consideration of the arguments, written and oral, and the opinions prepared by Justices Holt and Hudgins, and an examination of the authorities, my judgment accords with my original impression.
The certificate of the judge, I think, shows affirmatively that the final action taken by the court in refusing the instructions asked for by counsel for the accused was taken not in the presence of the accused.
To assume that, because the refused instructions are contained in the record, they must have been refused in the presence of the accused is to assume something that the court in its certificate asserts is not a fact; and, therefore, cannot be assumed.
To take the position that a defendant is to be treated as not having asked for an instruction because it does not affirmatively appear that he asked for it in open court and does appear that the judge refused to give it while he was taking a recess for the purpose of considering what instructions he would give, seems to me to be too narrow and technical a view to take.
Much more impressive, I think, is the argument of the opinion of the court, that the error which the court committed in refusing the defendant’s instructions when he was not present was invited error, to which he is estopped to object. But as this court has repeatedly held that the accused cannot waive the right to be present at any stage of the trial, I am forced to the conclusion that the doctrine of invited error cannot be here applied.
*931It may be that the law should not require that the accused be present when final action is taken upon instructions asked for by his counsel; and, from the opinion of the court, I judge that this is the view of the majority of the justices participating in this decision. But however this may be, the law does so require; and, I think, the plain intendment of the statute is that the final action of the court in giving and refusing instructions shall be so .taken in the presence of the accused that the accused, if a person of reasonable intelligence, will be afforded the opportunity, if he so desire, of knowing what is being done. If this be true, then the statute should be enforced according to its spirit, and not circumvented by ingenious argument or technical and narrow constructions, even though the requirement of the statute may be thought to require, in this regard, compliance with an unnecessary or unreasonable technicality.